Citation Nr: 0421952
Decision Date: 08/10/04	Archive Date: 10/04/04
DOCKET NO. 02-08 590                        DATE AUG 10 2004
	On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the appellant may be recognized as the veteran's surviving spouse for the purposes of Department of Veterans Affairs (VA) death benefits.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J; Connolly Jevtich, Counsel



VACATUR

The veteran had active duty service from June 1967 to June 1970. The veteran died in December 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2001 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In an April 2004 decision, the Board remanded this case for compliance with the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). However, this action was not consistent with Smith v. Gober, 14 Vet. App. 227,231-32 (2000) (VCAA does not affect cases where issue on appeal is solely one of statutory interpretation), aff'd 281 F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and VAOPGCPREC 5-04. Accordingly, the Board will vacate the April 9, 2004 remand decision in the instant appeal and will issue a decision that follows in its place.

ORDER

The Board's April 9, 2004 decision is vacated.

H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

- 2 



Citation Nr: 0409301	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of Department of Veterans 
Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty service from June 1967 to June 
1970.  The veteran died in December 2000.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

A VCAA letter has not been issued with regard to the issue on 
appeal.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that the 
appellant was married to the veteran when 
he died, she should submit such evidence.

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




